Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed March 7, 2022 where Applicant amended the claims, canceled claims 3,8,9,13,14,16,17, and added new claims 21-33. Claims 1,2,4-7,10-12,15,18-33 remain pending. 

Response to Arguments
Applicant’s arguments, filed3/7/22, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Srivastava in view of Sager.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-7,10-12,15,18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al (US Patent 9686308) in view of Sager et al (US Publication 20100318614).
In reference to claim 1, Srivastava teaches a method comprising:
obtaining, by a threat detection platform, an email that originates from a domain associated with a first vendor and is addressed to an email account associated with a first enterprise (see at least column 6 lines 31-35 and column 5 lines 34-37, where Srivistava teaches receiving emails that originate from sender domains and addressed to users/employees in an enterprise);
applying, by the threat detection platform, a model to the email to establish whether the email represents a risk to a recipient to whom the email is addressed (see at least column 5 lines 17-21, where Srivistava teaches applying an analyzer to establish if the email poses a threat);
determining, by the threat detection platform, that the email is malicious based on an output produced by the model (see at least column 5 lines 23-29 & 52-59, where Srivistava teaches determining that the email poses a threat);
creating, by the threat detection platform, a digital profile for the first vendor, including by populating a data structure with information regarding a feature of the email that influenced the output produced by the model (see at least column 7 lines 32-37 & 43-52, where Srivistava teaches creating sender profiles by updating sender fingerprints and relationship graphs utilizing features of the email); and




Srivistava fails to explicitly teach wherein at least some data stored in the federated database about the first vendor is generated by examining an email addressed to a second enterprise. However, Sager teaches monitoring messages based on sender profile and reputation, where a common reputation database contains information about senders and multiple parties that the sender has communicated with (see Sager, at least paragraph 71). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Srivistava based on the teachings of Sager for the purpose of utilizing sender reputation information to make a determination if the received message from the sender is reliable or threatening.
In reference to claim 2, this is taught by Srivastava, see at least column 7 lines 35-45 which teaches extracting information from the email.
In reference to claim 4, this is taught by Srivastava, see at least column 1 lines 27-33 and column 5 lines 45-59 which teaches analyzing multiple emails addressed to employees and the profiles include email information from the sender, and column 7 lines 32-40 which teaches updating the records based on emails from the sender.
In reference to claim 5, this is taught by Srivastava, see at least column 18 lines 36-44 and column 19 lines 5-9 which teaches indicating the likelihood of a malicious email.
In reference to claim 6, this is taught by Srivastava, see at least column 18 lines 36-44 and column 19 lines 5-9 which teaches indicating the likelihood of a type of malicious email.
In reference to claim 7, this is taught by Srivastava, see at least column 16 lines 31-40 and column 18 lines 30-34 which teaches the profile including sender addresses from where the emails originated.
In reference to claim 10, this is taught by Srivastava, see at least column 9 lines 14-25 and column 10 lines 44-52, which teach updating the profile as new emails are received and analyzed.
In reference to claim 11, this is taught by Srivastava, see at least column 10 lines 36-38  which teaches classification of vendor/sender, and column 9 lines 16-24, which teaches records of sender and recipient addresses.
In reference to claim 12, this is taught by Srivastava, see at least column 11 lines 61-67 and column 12 lines 25,26,32,33,39,40,58-61 which lists different characteristics of a type of sender attack such as suspicious sender, spam, phishing, malware, etc.
In reference to claim 15, this is taught by Srivastava, see at least column 7 lines 49-55 and column 8 lines 3-6, which teach updating the profile as new emails are received and analyzed.
In reference to claim 18, this is taught by Srivastava, see at least column 7 lines 36-43, which teaches sender address and content.
In reference to claim 19, this is taught by Srivastava, see at least column 5 lines 17-37, which teaches analyzing the email from the sender and determining how to handle the email.
In reference to claim 20, this is taught by Srivastava, see at least column 3 lines 6-14 and column 5 lines 30-34, which teaches establishing similarity based on the sender having prior history of sending emails.
Claims 21-33 are slight variations of rejected claims 1,2,4-7,10-12,15,18-20 above, and are therefore rejected based on the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
March 15, 2022